DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amended claims filed July 12, 2021 have overcome the claims objections and 112(b) rejections of the claims.
	Furthermore, as was discussed in the previous Office Action, Bunshah (U.S. Patent # 5,316,636) teaches s process for producing fullerences by vaporizing a precursor material/carbon target with an electron beam and depositing carbon atoms or clusters on collection substrates. Bunshah further teaches having provided an electrode and a counter electrode in the form of an anode and cathode in which a potential differences was established between the anode and cathode. However, Bunshah does not fairly teach or suggest that he vaporization of the precursor material was conducted using a focused laser beam and wherein the vaporized material nucleated and condensed during transport from the electrode to the counter electrode.
	Deevi (U.S. Patent # 6,368,406) further teaches a process for synthesizing nanoparticles wherein a starting/precursor material was vaporized using a laser beam and the nanoparticles were formed by condensing the vaporized material. However, Deevi does not fairly teach or suggest having provided an electrode and counter electrode which had a potential difference established between the two electrodes wherein the vaporized material condensed during transport from the electrode to the counter electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 17 through 33 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712